Case 1:20-cv-21601-KMW Document 68 Entered on FLSD Docket 07/17/2020 Page 1 of 1


   From:               Barbara Grenon
   To:                 FLSDdb_efile Williams
   Subject:            The case of Jonathan and Jordan Grenon
   Date:               Friday, July 17, 2020 11:37:23 AM




   Sen Judge Williams. It is very important that you release Jonathan and Jordan as soon as possible. Jonathan is in bad
   health do to very high blood pressure. I understand that you are waiting to have a conference call Tuesday
   concerning their release but it is very important if you can have it today because his health is getting worse. Please
   please do something now before we lose him. Thank you Barbara
   Sent from my iPhone t from my iPhone
